DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Examiner notes applicant should ensure that any future amended claims are in proper form with regard to 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a material selected from the group consisting of (i) yogurt, (ii) cheese and (iii) a combination of one or more hydrocolloids and at least one of an animal milk and a plant milk to form the pet food”. It is unclear if the material should be selected from the group consisting of a (iii) combination of one or more hydrocolloids, (i) yogurt, and (ii) cheese and then the selected material [either (i), (ii) or (iii)] should be mixed with animal or plant milk to form the pet food or if the material should be selected from the group consisting of (iii) a combination of one or more hydrocolloids and at least one of an animal milk and a plant milk, (i) yogurt and (ii) cheese to form the pet food.  Considering examples 1 and 2 in the specification (page 14), for the purpose of examination, "a material selected from the group consisting of (i) yogurt, (ii) cheese and (iii) a combination of one or more hydrocolloids and at least one of an animal milk and a plant milk to form the pet food " will be interpreted as the material should be selected from the group consisting of (iii) a combination of one or more hydrocolloids and at least one of an animal milk and a plant milk, (i) yogurt and (ii) cheese to form the pet food.   
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a pet”, and the claim also recites “a cat” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, claim 2 will be interpreted as requiring a cat.
Claim 4 recites the phrase “only one single dairy ingredient”.  It is unclear what is required to meet the limitation of only “one single dairy ingredient”, if there can only be one ingredient total which is a dairy ingredient or if there can be multiple ingredients, only one of which is a dairy ingredient.  For the purpose of examination, “only one single dairy ingredient” will be interpreted as there can be multiple ingredients, only one of which is a dairy ingredient.
Claim 3 is rejected here because it depends from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig (WO 2013102871 A1 THERMALLY PROCESSED, SHELF-STABLE DAIRY-BASED COMPOSITIONS AND METHODS FOR MAKING SAME).
Regarding claims 1 and 4, Koenig teaches methods for making retorted dairy based compositions [0005]. Koenig further teaches the dairy based composition is a yogurt with the ingredients: low fat yogurt, pectin, sugar and starch and the yogurt composition is retorted [00113]. Koenig’s yogurt has the characteristic that is has only one single dairy ingredient, low fat yogurt.
As to the claim 1 language “pet food”, this is the preamble of the claim and only states the purpose or intended use for the invention and is therefore not a claim limitation. MPEP 2111.02 II. Given the fact that the prior art teaches all of the components of the method of the instant claims, it is considered to provide the same effects as the instantly claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (WO 2013102871 A1 THERMALLY PROCESSED, SHELF-STABLE DAIRY-BASED COMPOSITIONS AND METHODS FOR MAKING SAME).
Regarding claims 2-3, Koenig teaches the retort processing of dairy-based compositions are steam-based processes used to sterilize compositions in a sealed container [0002]. Koenig does not explicitly teach providing the yogurt in a container, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the yogurt in a container in order to prepare it for the retorting process.
Regarding the claim 2 limitation “comprising instructions to administer the pet food to a pet, preferably a companion animal, most preferably a cat”, claim 2 differs from the prior art solely by the printed matter (the instructions). The claims are properly rejected on prior art because there is no new feature or physical structure and no new relation of the printed matter to the physical structure. The product merely serves as a support for the printed matter and no functional relationship exists between the method of manufacturing a pet food and the instructions. The instructions do not perform a function with respect to the method, they merely provide directions for using the product resulting from the method of manufacture. Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. MPEP 2112.01 III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Builder (How This French Company Makes Yogurt That Lasts for a Year, 2018, https://www.myrecipes.com/extracrispy/how-this-french-company-makes-yogurt-that-lasts-for-a-year) teaches yogurt retorted in a container.
Degner (US 2010/0189866 A1, Retortable Dairy Base, 2010) teaches dairy products thermally processed by retorting.
Hora (EP 1151675 A1, Pet food supplement, 2001) teaches a room temperature shelf stable food supplement for cats where the carrier for the supplement is preferably yogurt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791